NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0054n.06

                                            No. 15-1419

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                            Jan 28, 2016
GARY L. RIPLEY,                                         )
                                                        )               DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                             )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                        )   MICHIGAN
                                                        )
       Defendant-Appellee.                              )


       BEFORE: MERRITT, BATCHELDER, and DONALD, Circuit Judges.


       PER CURIAM. Gary L. Ripley appeals the district court’s judgment affirming the denial

of his application for disability insurance benefits.

       In 2006, Ripley filed an application for disability insurance benefits, alleging that he

became disabled on August 20, 2005. After the Social Security Administration denied the

application, Ripley requested a hearing before an administrative law judge (ALJ). The ALJ

denied Ripley relief, and the Appeals Council declined to review the case. The district court

affirmed the denial of Ripley’s application.

       On appeal, Ripley raises three arguments: (1) the ALJ erred by failing to properly

consider the full extent of his impairments and their combined effect on his ability to work;

(2) the ALJ erred by discounting the medical opinion of his treating physician; and (3) the ALJ

erred by concluding that he failed to satisfy the requirements of one of the regulatory listings for

spinal disorders.
No. 15-1419
Ripley v. Comm’r of Soc. Sec.

        “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is

met if a reasonable mind might accept the relevant evidence as adequate to support a

conclusion.” Id. at 406 (internal quotation marks omitted). “We give de novo review to the

district court’s conclusions on each issue.” Id.

       Ripley first argues that the ALJ erred by failing to properly consider that his impairments

worsened and that he developed new impairments between August 20, 2005, his alleged onset

date of disability, and December 31, 2005, his date last insured. Ripley further argues that the

ALJ failed to properly consider the combined effect of his impairments on his ability to work.

       Substantial evidence supports the ALJ’s determination that Ripley is capable of

performing a limited range of light work. The ALJ discussed the medical evidence from the

relevant period and shortly thereafter, and reasonably concluded that, viewed in the context of

the record as a whole, the evidence did not show that Ripley was suffering from disabling

impairments.    In addition, the record reflects that the ALJ recognized his responsibility to

consider the combined effect of Ripley’s impairments and that he did so in determining Ripley’s

functional limitations.

       Ripley next argues that the ALJ erred by discounting the medical opinion of his treating

physician, Dr. Christine Blakeney, who concluded that Ripley’s impairments imposed several

work-related functional limitations. A medical opinion from a treating source must be given

controlling weight if it is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and not inconsistent with other substantial evidence in the record.

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). If it is not given controlling


                                                   -2-
No. 15-1419
Ripley v. Comm’r of Soc. Sec.

weight, the ALJ must weigh the treating source’s opinion based on the nature of the treatment

relationship, the specialization of the medical source, and the consistency and supportability of

the opinion. Id.

       Substantial evidence supports the ALJ’s decision to discount Dr. Blakeney’s opinion,

given that Blakeney did not begin treating Ripley until February 2006, after the end of the

relevant period, and her opinion, issued nearly three years later, does not specifically address the

extent of Ripley’s functional impairment during the relevant period. See Swain v. Comm’r of

Soc. Sec., 379 F. App’x 512, 517 (6th Cir. 2010).

       Finally, Ripley argues that the ALJ erred by concluding that he failed to satisfy the

requirements of the regulatory listing for spinal disorders set forth in 20 C.F.R. pt. 404, subpt. P,

app. 1, § 1.04(A). Ripley forfeited this claim by failing to specifically address in his briefs to the

district court how the evidence in the record shows that he satisfied each of the requirements of

§ 1.04(A). See Rice v. Comm’r of Soc. Sec., 169 F. App’x 452, 454 (6th Cir. 2006); Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 534-35 (6th Cir. 2001). And, in any case, substantial

evidence supports the ALJ’s determination that Ripley failed to meet the listing because the

evidence does not show that Ripley had any limitation in the range of motion of his spine or

motor loss accompanied by sensory or reflex loss. See Lawson v. Comm’r of Soc. Sec., 192 F.

App’x 521, 529 (6th Cir. 2006).

       Accordingly, we AFFIRM the district court’s judgment.




                                                -3-